DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reason for allowance:  
With respect to claims 1-20, Kasabov (U.S. Pat. 9,002,682 B2) discloses a method for analyzing a classification in a machine learning model (ML) (i.e., “ method, computer system, and computer memory medium optimizing a transductive model Mx suitable for use in data analysis and for determining a prognostic outcome specific to a particular subject are disclosed. The particular subject may be represented by an input vector, which includes a number of variable features in relation to a scenario of interest. Samples from a global dataset D also having the same features relating to the scenario and for which the outcome is known are determined” (abstract)), the method comprising: training the ML model using a training dataset having a plurality of samples to produce a trained ML model (i.e., “ method, computer system, and computer memory medium optimizing a transductive model Mx suitable for use in data analysis and for determining a prognostic outcome specific to a particular subject are disclosed. The particular subject may be represented by an input vector, which includes a number of variable features in relation to a scenario of interest. Samples from a global dataset D also having the same features relating to the scenario and for which the outcome is known are determined” (abstract)); inputting one or more samples to the trained ML model to produce one or more prediction classifications  (i.e., “ method, computer system, and computer memory medium optimizing a transductive model Mx suitable for use in data analysis and for determining a prognostic outcome specific to a particular subject are disclosed. The particular subject may be represented by an input vector, which includes a number of variable features in relation to a scenario of interest. Samples from a global dataset D also having the same features relating to the scenario and for which the outcome is known are determined” (abstract)) and further, Neumann (U.S. Pub. 2021/0166130 A1) discloses a method for analyzing a classification in a machine learning model (ML), the method comprising: training the ML model using a training dataset having a plurality of samples to produce a trained ML model (i.e., “. Multiple categories of data elements may be related in training data according to various correlations; correlations may indicate causative and/or predictive links between categories of data elements, which may be modeled as relationships such as mathematical relationships by machine-learning processes as described in further detail below”(0065)); inputting one or more samples to the trained ML model to produce one or more prediction classifications (i.e., “A machine learning process, also referred to as a machine-learning algorithm 140, is a process that automatedly uses training data and/or a training set as described above to generate an algorithm that will be performed by a processor 104 and/or module to produce outputs given data provided as inputs;”(0067)); determining a gradient of the one or more samples at a predetermined layer of the trained ML model (i.e., “ Machine-learning algorithm 140 may include stochastic gradient descent algorithms, including classification and regression algorithms based on stochastic gradient descent. Machine-learning algorithm 140 may include nearest neighbors algorithms. Machine-learning algorithm 140 may include Gaussian processes such as Gaussian Process Regression”(0069), 0070); however, combination or individual of Kasabov or Neumann do not discloses wherein storing the one or more gradients and the one or more prediction classifications for each of the one or more samples; choosing a sample to analyze, wherein a gradient of the sample is determined if the gradient was not already determined when the gradient of the one or more samples is determined; determining, using the at least one gradient, a data structure, and predetermined metric, k nearest neighbors to the sample, where k is an integer; and generating a report comprising the sample and the k nearest neighbors.



Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The publication to Sawyer et al. discloses System and Methods for Generating textual instructions for Manufacturer from hybrid textual and image data, U.S. Pub. No. 2020/0218858 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        May 21, 2022